DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites “the die side of the package substrate”. However, neither of earlier in claim 16 nor claim 15, from which claim 16 depends, is a die side of a package substrate recited. Thus it is unclear what surface the die side of the package substrate is. Further, an interposer is recited in claim 15 as having a dies side. Therefore, it is unclear whether the die side in claim 16 is a different side or the same side as the die side of the interposer. Appropriate correction is required to clarify the language. However, for purposes of compact prosecution, the Examiner interprets “the die side of the package substrate” as “the die side of the interposer”. The Examiner bases this interpretation on the recitation of a die side of an interposer in the Applicant’s claim 15 and the Applicant’s drawings in which the seal frame is attached to the active die and the interposer and is not directly attached to the package substrate.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 10, 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Metzger (US 2006/0267178) hereinafter “Metzger”.
Regarding claim 1, Fig. 2C of Metzger teaches an integrated system comprising: an active die (Item DS; Paragraph 0027), the active die (Item DS) comprising a semiconductor substrate having a plurality of active circuits therein (Paragraph 0027); an interposer (Item MS; See Examiner’s Note below), the interposer (Item MS) comprising an acoustic wave resonator (AWR) (Paragraph 0026;Where the AWR is present in a hollow space embedded in the interposer; See also Fig. 1D); and a seal frame (Item DR) coupling the active die (Item DS) to the interposer (Item MS), the seal frame (Item DR) surrounding the acoustic wave resonator (Paragraph 0026) and hermetically (Paragraph 0090) sealing the acoustic wave resonator between the active die (Item DS) and the interposer (Item MS).
Examiner’s Note: The Examiner notes that while not explicitly shown in Fig. 2C, Paragraph 0100 states that electrical connections E7 and E8 on the bottom of the interposer (Item MS) connect to a printed circuit board. Thus, Item MS acts as an interposer between the active die and the printed circuit board.
Regarding claim 3, Metzger further teaches where the seal frame (Item DR) comprises a glass frit (Paragraph 0053).
Regarding claim 5, Metzger further teaches where the interposer (Item MS) comprises a capacitor (Paragraph 0083).
Regarding claim 6, Metzger further teaches where the interposer (Item MS) comprises transmission lines (Paragraph 0024 connection lines) and resistors (Paragraph 0083).
Regarding claim 10, Metzger teaches where the interposer (Item MS) comprises an interposer substrate (Bottom layer of the plurality of dielectric layers [Paragraph 0124] that make up the interposer) and a multilayer interconnect (The layers of the interposer above the bottom layer of the interposer; Paragraph 0124 where the interposer is embodied in a multilayer manner) structure on the interposer substrate.
 Regarding claim 11, Metzger further teaches where the interposer substrate (Bottom layer of the interposer) is a ceramic substrate (Paragraph 0124).
Regarding claim 13, Metzger further teaches where the semiconductor substrate is a silicon substrate (Paragraph 0087).
Regarding claim 14, Metzger further teaches where an active circuit of the plurality of active circuits is a switch (Paragraph 0083).
Regarding claim 15, Fig. 2C of Metzger teaches an integrated system comprising: an active die (Item DS), the active die (Item DS) comprising a semiconductor substrate, the active die comprising a plurality of active circuits (Paragraph 0027); an interposer (Item MS), having a die side (Top surface of Item MS) and a package substrate side (Bottom surface of Item MS), the die side opposite the package substrate side, the active die (Item DS) electrically coupled to the die side of the interposer (Item MS), the interposer (Item MS) comprising an acoustic wave resonator (AWR) (Paragraph 0026;Where the AWR is present in a hollow space embedded in the interposer; See also Fig. 1D); and a package substrate (Paragraph 0100 where the external contacts connect to an external printed circuit board), the package substrate having an interposer side (Top surface of a PCB) and a land side (Bottom surface of a PCB) opposite the interposer side, the interposer side of the package substrate electrically coupled (Paragraph 0100) to the interposer (Item MS).
Regarding claim 16, Metzger further teaches a seal frame (Item DR) attached to the die side of the interposer (Item MS; See 112(b) rejection of claim 16 above) and to the active die (Item DS), the seal frame (Item DR) surrounding the acoustic wave resonator ad hermetically sealing (Paragraph 0032) the acoustic wave resonator in a cavity (Item HR).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Yota et al. (US 2017/0236742) hereinafter “Yota”.
Regarding claim 2, Metzger teaches all of the elements of the claimed invention as stated above.
While Metzger further teaches where the seal frame (Item DR) comprises a metal layer (Paragraph 0094), Metzger does not explicitly teach where the metal layer is selected from the group consisting of gold, copper, tin and indium.
Yota teaches a device where an acoustic wave component (Paragraph 0047) is hermetically sealed in a space (Paragraph 0057) by a sealing frame (Either of 120a and 120b), where the sealing frame (Either of Items 120a and 120b) comprises a metal layer comprising gold and indium (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing frame of Metzger comprise a metal layer selected from the group consisting of gold and indium because these materials are known to form a hermetic seal (Yota Paragraph 0057) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Alternately Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Wolter et al. (US 2014/0264808) hereinafter “Wolter”.
Regarding claim 3, Metzger teaches all of the elements of the claimed invention as stated above.
Metzger does not explicitly teach where the seal frame comprises a material selected from the group consisting of a polymer.
Wolter teaches where a sealing frame (Item 204-RCW) comprises a polymer (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing frame of Metzger comprise a polymer because this material is known to be an impermeable material that protects an electronic device from water and moisture (Wolter Paragraph 0078) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 4, Metzger teaches all of the elements of the claimed invention as stated above.
Metzger does not explicitly teach where the seal frame is a polymer and wherein the polymer is a liquid crystal polymer.
Wolter teaches where a sealing frame (Item 204-RCW) is a polymer, where the polymer is a liquid crystal polymer (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing frame of Metzger be a polymer, where the polymer is a liquid crystal polymer because this material is known to be an impermeable material that protects an electronic device from water and moisture (Wolter Paragraph 0078) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Urata (US 2020/0295734) hereinafter “Urata” and in further view of Fleming et al. (US 2020/0212864) hereinafter “Fleming”.
Regarding claim 7, Metzger teaches all of the elements of the claimed invention as stated above except where the interposer further comprises a plurality of through substrate vias.
Metzger further teaches where passive components (Paragraph 0083) are included in the interposer (Item MS).
Urata teaches where an inductor and capacitor (Paragraph 0032) are included in a device comprising a plurality of acoustic wave resonators (Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an inductor in the interposer of Metzger because the combination of an inductor and capacitor in an interposer act as a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032).
Fig. 15E of Fleming teaches where an inductor is formed in a layer by forming through substrate vias such that the inductor is formed in the through substrate vias.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interposer of Metzger further comprise a plurality of through substrate vias because it allows for an inductor to be included in the interposer which results in a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032) and allows for the inductor to take up less space such that an entire device may be vertically smaller.   
Regarding claim 8, the combination of Metzger, Urata and Fleming teaches all of the elements of the claimed invention as stated above.
Metzger does not teach where an inductor is disposed in one of the plurality of through substrate vias.
Metzger further teaches where passive components (Paragraph 0083) are included in the interposer (Item MS).
Urata teaches where an inductor and capacitor (Paragraph 0032) are included in a device comprising a plurality of acoustic wave resonators (Paragraph 0026).
Fig. 15E of Fleming teaches where an inductor is formed in a layer by forming through substrate vias such that the inductor is formed in the through substrate vias.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interposer of Metzger further comprise an inductor disposed in one of the plurality of through substrate vias because it results in a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032) and allows for the inductor to take up less space such that an entire device may be vertically smaller.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Urata (US 2020/0295734) hereinafter “Urata” and Fleming et al. (US 2020/0212864) hereinafter “Fleming” and in further view of Ella et al. (US 2017/0040966) hereinafter “Ella”.
Regarding claim 9, the combination of Metzger, Urata and Fleming teaches all of the elements of the claimed invention as stated above.
Metzger further teaches where the device further comprises a transformer (Paragraph 0083).
Metzger does not teach where the transformer is disposed in a first and a second through substrate via of the plurality of through substrate vias.
Ella teaches where two inductively coupled inductive elements form a transformer (Paragraph 0112).
Fig. 15E of Fleming teaches where an inductor is formed in a layer by forming through substrate vias such that the inductor is formed in a plurality of the through substrate vias.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transformer of Metzger disposed in a first and second through substrate via of the plurality of through substrate vias because it results in a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032) and allows for the transformer to take up less space such that an entire device may be vertically smaller.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Liao et al. (US 2019/0157108) hereinafter “Liao”.
Regarding claim 12, Metzger teaches all of the elements of the claimed invention as stated above.
Metzger further teaches where a capacitor (Paragraph 0083) is disposed in the multilayer interconnect structure (Paragraph 0124) of the interposer (Item MS).
Metzger does not explicitly teach where the capacitor is a metal-insulator-metal capacitor.
Liao teaches where a capacitor formed as part of an interposer has a metal-insulator-metal structure (Paragraph 0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the capacitor of Metzger be a metal-insulator-metal capacitor because this type of capacitor structure can (i) reduce time delay due to a shorter interconnect length, (ii) have a higher capacitance and a larger capacitance range, (iii) reduce power consumption, (iv) improve operational speed, and (v) reduce packaging footprint (Liao Paragraph 0024).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Berdy et al. (US 2018/0167054) hereinafter “Berdy”.
Regarding claim 17, Metzger teaches all of the elements of the claimed invention as stated above except a plurality of solder balls on the land side of the package substrate.
Berdy teaches an integrated system where a plurality of solder balls are present on the land side of the package substrate (Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of solder balls on the land side of the package substrate in Metzger, as taught by Berdy, because it facilitates further processing (Berdy Paragraph 0028). 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Urata (US 2020/0295734) hereinafter “Urata” and in further view of Endo (US 2016/0380615) hereinafter “Endo”.
Regarding claim 18, Metzger teaches all of the elements of the claimed invention as stated above except where the package substrate is a multilayer package substrate, and where an inductor is disposed in the multilayer package substrate.
Urata teaches where an inductor and capacitor (Paragraph 0032) are included in a device comprising a plurality of acoustic wave resonators (Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an inductor in the device of Metzger because the combination of an inductor and capacitor in a device act as a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032).
Endo teaches where an inductor may be formed in a multilayer package substrate (Paragraph 0078) which may be a PCB (Paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate be a multilayer package substrate, and where an inductor is disposed in the multilayer package substrate because the multilayer package substrate allows for components to be included in the package substrate (Endo Paragraph 0078) and an inductor in conjunction with a capacitor act as a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032) .
Regarding claim 20, Metzger teaches all of the elements of the claimed invention as stated above except where the device further comprises one of a discrete inductor or a discrete capacitor attached to the package substrate.
Urata teaches where an inductor and capacitor (Paragraph 0032) are included in a device comprising a plurality of acoustic wave resonators (Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an inductor in the device of Metzger because the combination of an inductor and capacitor in a device act as a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032).
Endo teaches where an inductor may be formed on a PCB (Paragraph 0077).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a discrete inductor attached to the package substrate because an inductor in conjunction with a capacitor act as a route for discharge of heat generated in the acoustic wave resonator (Urata Paragraph 0032) and the PCB provides the electrical connection between the discrete inductor and a resonator chip (Endo Paragraph 0075). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Ella et al. (US 2017/0040966) hereinafter “Ella” and in further view of Endo (US 2016/0380615) hereinafter “Endo”.
Regarding claim 19, Metzger teaches all of the elements of the claimed invention as stated above.
Metzger further teaches where the device further comprises a transformer (Paragraph 0083).
Metzger does not teach where the package substrate is a multilayer package substrate, and wherein a transformer is disposed in the multilayer package substrate.
Ella teaches where two inductively coupled inductive elements form a transformer (Paragraph 0112).

Endo teaches where an inductor may be formed in a multilayer package substrate (Paragraph 0078) which may be a PCB (Paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the package substrate be a multilayer package substrate, where a transformer is disposed in the multilayer package substrate because the multilayer package substrate allows for components to be included in the package substrate (Endo Paragraph 0078) and two inductive elements are known to be coupled to form a transformer (Ella Paragraph 0112).  
Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Dropmann et al. (US 2009/0289722) hereinafter “Dropmann”.
Regarding claim 21, Figs. 1E and 2C of Metzger teaches an integrated system comprising: a first active die (Item BD), the first active die (Item BD) comprising a first semiconductor substrate (Item BS), the first active die (Item BD) comprising a plurality of first active circuits (Paragraph 0027); a second active die (Item BD1), the second active die (Item BD1) comprising a second semiconductor substrate (Item BS1), the second active die (Item BS1) comprising a plurality of second active circuits (Paragraph 0027); and an interposer (Item MS) comprising a first acoustic wave resonator (AWR) (Paragraph 0026;Where the AWR is present in a hollow space embedded in the interposer) and a second component that operates with surface waves (Paragraph 0103) wherein the first active die (Item BD) is disposed over and electrically coupled to the first acoustic wave resonator and wherein the second active die (Item BD1) is over and electrically coupled to the second component.
Metzger does not explicitly teach where the second component is a second acoustic wave resonator.
Dropmann teaches an integrated device where two acoustic wave resonators are present (Paragraph 0031). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second component of Metzger be a second acoustic wave resonator because it allows the resonators to be used as part of a Colpitts oscillator circuit (Dropmann Paragraph 0031). 
Regarding claim 22, Fig. 1E of Metzger further teaches where the first semiconductor substrate (Item BS) is a different semiconductor (See Examiner’s Note below) than the second semiconductor substrate (Item BS1). 
Examiner’s Note: The Examiner notes that the language of “is a different semiconductor” does not require that the first and second substrates are different semiconductor material. Instead the claim merely requires that the first semiconductor substrate is a different semiconductor than the second semiconductor substrate, which, as the first and second substrate are separated from each other, the first and second substrates are different pieces of semiconductor.  
Regarding claim 24, Fig. 1E of Metzger further teaches where a first seal frame attaches the first active die to the interposer, the first seal frame (Left Item DR) surrounding the first acoustic wave resonator (Paragraph 0076) and hermetically sealing (Paragraph 0121) the first acoustic wave resonator between the first active die (Item BD) and the interposer (Item MS); and a second seal frame (Right Item DR) attaches the second active die (Item BD1) to the interposer (Item MS), the second seal frame (Right Item DR) surrounding the second component and hermetically sealing (Paragraph 0121) the second component between the second active die (Item BD1) and the interposer (Item MS).
While Metzger does not teach a second acoustic wave resonator, when Metzger is combined with Dropmann, as stated in the rejection of claim 21 above, the second component will be the second acoustic wave resonator.   
Alternatively, assuming for the sake of argument that the language of “is a different semiconductor requires different semiconductor materials, Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Dropmann et al. (US 20090289722) hereinafter “Dropmann” and in further view of Dogiamis et al. (US 2018/0331051) hereinafter “Dogiamis”.
Regarding claim 22, the combination of Metzger and Dropmann teaches all of the elements of the claimed invention as stated above except where the first semiconductor substrate is a different semiconductor material than the second semiconductor substrate.
Dogiamis teaches where semiconductor dies having different functions comprise substrates having different materials (Paragraph 0018 where a die having CMOS circuitry utilizes a silicon based substrate and a die having passive devices utilizes III-V materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first semiconductor substrate be a different semiconductor than the second semiconductor substrate because the substrates of the two dies having different components being different materials results in better quality functioning of the components (Dogiamis Paragraph 0017).   
 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Dropmann et al. (US 20090289722) hereinafter “Dropmann” and in further view of Huang et al. (US 2017/0033761) hereinafter “Huang”.
Regarding claim 23, the combination of Metzger and Dropmann teaches all of the elements of the claimed invention as stated above except where the first active die comprises a receiver and wherein the second active die comprises a transmitter.
Huang teaches where a device comprises a receiver, transmitter (Paragraph 0044) and an acoustic wave resonator (Paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first active die comprise a receiver and the second active die comprise a transmitter because it enables the device to act as a tunable RF front end system (Huang Paragraph 0015).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger (US 2006/0267178) hereinafter “Metzger” in view of Dropmann et al. (US 20090289722) hereinafter “Dropmann” and in further view of Han et al. (US 2018/0277489) hereinafter “Han”.
Regarding claim 25, the combination of Metzger and Dropmann teaches all of the elements of the claimed invention as stated above except where the device further comprises a first electromagnetic shield disposed on the first active die and a second electromagnetic shield disposed on the second active die.
Han teaches where an EMI shielding layer is present on a semiconductor die (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first electromagnetic shield disposed on the first active die and a second electromagnetic shield disposed on the second active die because the electromagnetic shields electromagnetic waves generated by electronic components to prevent electromagnetic waves from emanating to the outside of the device (Han Paragraph 0022).     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891